PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/669,666
Filing Date: 31 Oct 2019
Appellant(s): Texas Instruments Incorporated



__________________
[ Dawn Jos ]
For Appellant



EXAMINER’S ANSWER

This is in response to the appeal brief filed 07/05/2022.

(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 11/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
(2) Response to Argument 
Each argument by Appellants is addressed individually under separate sub- headings below. 
Appellants’ first argument: 
In regard to independent claim 1, Appellants contend that that there is no motivation to one of ordinary skill in the art to modify Palm with the conductor of Eric as adding the metal filled via increases the cost and size of the package.
This is not persuasive for the following reasons:

    PNG
    media_image2.png
    347
    864
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    415
    806
    media_image3.png
    Greyscale

Modifying Palm with the conductor 17 of Eric would enable the conductor 17 of Eric to be placed laterally aside the carrier 104 away from the die 102 of Palm (Note that the conductor 17 of Eric would not be placed in between the die 102 and carrier 104 of Palm). The arrangement of a vertical connection (shortest distance) between elements 11 and 12 of Eric that provides an interconnection between dies 1 and 15 of Eric would enable stacked die formation of Palm. That is, die 102 of Palm could be interconnected to another die through a stacked arrangement within the same package, similar to the connection between dies 1 and 15 of Eric, through vertical conductor 17. This would reduce package size and cost, as noted in paragraph 0008 of Eric. The alternative to this arrangement would be to deposit a conductor on the outer surfaces (lateral and vertical vs vertical only) of the carrier 104 of Palm to interconnect dies, which would increase the package size and cost.


Appellants’ second argument: 
Appellants further contend that there is no need for a vertical connection between terminals 102C1 and 102C2, and if added, the proposed modification would short terminals 102C1 and 102C2, rendering the device of Palm inoperable.
This is not persuasive for the following reasons:
As noted above, modifying Palm with the conductor 17 of Eric would enable the conductor 17 of Eric to be placed laterally aside the carrier 104 away from the die 102 of Palm (Note that the conductor 17 of Eric would not be placed in between the die 102 and carrier 104 of Palm), for the various reasons detailed above. In other words, Examiner has not proposed modifying Palm with an interconnection between terminals 102C1 and 102C2. Therefore, Examiner is not proposing a modification of Palm that would result in the terminals 102C1 and 102C2 being shorted.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SHAHED AHMED/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        
Conferees:
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.